Citation Nr: 0108878	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  93-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from October 1939 to 
June 1943.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
the cause of the veteran's death.

In a decision dated March 27, 1995, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In a 
February 15, 1996, Order, the Court vacated the Board's March 
1995 decision in accordance with a Joint Motion for Remand, 
and this issue was returned to the Board for further 
development and adjudication.  

In a decision dated June 21, 1996, the Board remanded the 
claim to the RO for further development.  In a decision dated 
May 7, 1999, the Board again denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Court.  In an 
August 8, 2000, memorandum decision, the Court affirmed the 
Board's denial of the claim for service connection for the 
cause of the veteran's death.  However, the Court vacated the 
Board's May 1999 decision to the extent that it had failed to 
address a claim for DIC under the provisions of 38 U.S.C. 
§ 1318.

REMAND

In March 1993, the appellant's representative filed a claim 
for "retroactive 100% benefits" based on the severity of 
the veteran's service-connected psychiatric disorder.  In May 
1993, her representative stated that if the veteran had been 
granted a 100 percent rating, the appellant would be eligible 
for DIC benefits.  In August 1993, her representative filed a 
motion for reconsideration of a July 1984 Board decision that 
had denied the veteran's claim for an increase.  That motion 
was denied in March 1995.  In her November 1999 appeal to the 
Court, the appellant stated that the veteran's service-
connected psychiatric disorder should have been rated as 100 
percent disabling and that she should be granted DIC benefits 
on such a basis because she would have then met the "ten-
year requirement."

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  DIC benefits may be granted if the 
appellant can establish that the veteran hypothetically would 
have been entitled to receive a retroactive 100 percent 
evaluation for the ten-year period immediately preceding his 
death.  Id., 10 Vet. App. at 118; see also Wingo v. West, 11 
Vet. App. 307, 311-12 (1998).

The RO has not adjudicated a claim for DIC benefits under the 
provisions of 38 U.S.C. § 1318.  The Board construes the 
repeated statements from the appellant and her representative 
to be a notice of disagreement with the failure of the RO to 
consider and adjudicate this issue.  See Isenbart v. Brown, 7 
Vet. App. 537 (1995) (NOD can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim); Garlejo v. Brown, 10 
Vet. App. 229 (1997).  It is proper to remand this claim 
because the appellant has not been provided a Statement of 
the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Since she 
has never received notice of the provisions of 38 U.S.C. 
§ 1318, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, provide 
the appellant and her representative a 
statement of the case as to the issue of 
entitlement to DIC under the provisions 
of 38 U.S.C. § 1318.  The appellant 
should be informed that she must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, this claim should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant need take no further action until she is so 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


